                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


SHELLY M. SHERWOOD,

                       Plaintiff,

vs.                                                           Case No. 8:16-cv-2762-T-27AEP

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

                  Defendant.
________________________________/

                                              ORDER

       BEFORE THE COURT is Plaintiff’s Unopposed Motion for Attorney’s Fees Under 42

U.S.C. § 406(b) (Dkt. 25). Defendant has no objection to the Motion. Upon consideration, the

Motion is GRANTED. Pursuant to 42 U.S.C. § 406(b), Plaintiff’s counsel is awarded $15,925.00

as an attorney’s fee for services rendered. This total is equal to less than twenty-five percent (25%)

of the total past-due benefits awarded to Plaintiff ($18,380.63). See (Dkts. 25-2; 25-3 at p. 10).

Plaintiff’s counsel shall reimburse Plaintiff $4,375.59 in attorney’s fees previously obtained under

the Equal Access to Justice Act, 28 U.S.C. § 2412(d). See (Dkt. 22).

       DONE AND ORDERED this 7th day of August, 2019



                                       /s/ James D. Whittemore
                                       JAMES D. WHITTEMORE
                                       United States District Judge
Copies to:
Counsel of Record



                                                  1
